Case 1:20-cv-10701-DPW Document 79-11 Filed 05/06/20 Page 1 of 3




               Exhibit K
                Case 1:20-cv-10701-DPW Document 79-11 Filed 05/06/20 Page 2 of 3

                            The Commonwealth of Massachusetts
                                    Department of Public Health
                            250 Washington Street, Boston, MA 02108-4619


CHARLES D. BAKER                                                                      MARYLOU SUDDERS
     Governor                                                                               Secretary

KARYN E. POLITO                                                                    MONICA BHAREL, MD, MPH
Lieutenant Governor                                                                       Commissioner

                                                                                         Tel: 617-624-6000



                          GUIDANCE FOR WEARING FACE MASKS IN PUBLIC SETTINGS
                                               ISSUED
                                             May 1, 2020

       On May 1, 2020, Charles D. Baker, Governor of the Commonwealth of Massachusetts, issued an
       order effective 12:01 am, Wednesday, May 6, 2020, requiring individuals to wear masks in
       public places. This guidance is issued pursuant to that Order to further clarify who is required to
       wear masks and any exceptions.

       Any person who is in a place open to the public in the Commonwealth, when unable to
       maintain a distance of approximately six feet from every other person, shall cover their mouth
       and nose with a mask or cloth face-covering. Masks are required at all times when:

            •   Inside or waiting in line outside of grocery stores, pharmacies, and other retail stores;
            •   Providing or using the services of any taxi, car, livery, ride-sharing, or similar service;
            •   On any form of public transit, including train or bus; and
            •   In an enclosed or semi-enclosed transit stop or waiting area.

       The use of a mask does not replace important social distancing measures. All individuals must
       continue to maintain more than 6 feet of distance from other people; wash hands regularly
       with soap and water for at least 20 seconds; and stay home when sick.

       Children under the age of 2 years should not wear face coverings or masks. For children 2 years
       of age and older, a mask or face covering should be used, if possible. Mask use by children 2
       years of age and up to the age of five s encouraged but should be at the discretion of the
       child’s parent or guardian at this time. Parents and guardians should ensure that the mask fits
       snugly and does not obstruct a child’s ability to breathe.

       The fit of face coverings should be as follows:

       •    Fit securely and comfortably against the side of the face;
       •    Be secured with ties or ear loops;
       •    Allow for breathing without restriction; and
       •    Be able to laundered and machine dried without damage or change of shape.
       Case 1:20-cv-10701-DPW Document 79-11 Filed 05/06/20 Page 3 of 3



Exceptions for wearing face masks include situations that may inhibit an individual from
wearing a face-mask safely. These may include, but are not limited to:
• Those who cannot breathe safely;
• Those who, due to a behavioral health diagnosis, are unable to do so;
• Those communicating with people who rely upon lip-reading;
• Those who require supplemental oxygen to breathe; and
• Those who are exercising outdoors and are able to keep physical distance from others.


Masks and face coverings should be routinely washed depending on the frequency of use.
When possible, masks should be washed in a washing machine. If a washing machine is
unavailable, masks should be washed with soap and water and allow drying fully before using
again.

Per COVID-19 order No. 31, violations of the masking order shall be punished in the following
manner: (a) the first offense shall result in a warning and (b) the second or subsequent offense
may result in a civil citation and a fine of up to $300.

For information on how to make your own masks please visit:
https://www.cdc.gov/coronavirus/2019-ncov/downloads/DIY-cloth-face-covering-
instructions.pdf
